DAY, J.
1. Where certificate of convenience and necessity have been issued by the Public Utilities Commission to certain individuals operating motor busses along a state highway, and it appears that such operators have, for the greater efficiency of the service as well as their *837common good, agreed upon a joint schedule, employed a common manager, shared certain expenses, purchased additional equipment from common funds and agreed upon a division of profits, such an arrangement does not necessarily constitute a partnership unless the evidence also shows that such operators so taking the -profits shared them not only as principals in a joint business, but that each had an express or implied authority to bind the other as principal and agent. Harvey v. Childs and Potter, 28 Ohio- St. 319, approved and followed.
2. While the Public Utilities Commission has power to examine all books, contracts, records, documents and papers of any public utility and subpoena duces tecum to compel the production thereof, it is not required to exercise such power in a controversy between rival transportation agencies where there is no lack of. efficiency in the service nor any question of rates involved nor the rights of the public concerned and no fraud has intervened whereby the Commission has been deceived. Under such circumstances, the refusal of the Commission to order a production of the private accounts, books, papers, etc., of one transportation agency for the inspection of a competitor is neither unreasonable nor unlawful.
3. Where it appears that the Public Utilities Commission was not deceived as to the persons to whom were issued certificates of necessity and convenience, and the persons receiving such certificates were lawfully entitled thereto under the facts actually existing, an order refusing to revoke such certificates upon complaint of a rival transportation company, where the service is ‘efficient and the rights of the public are not concerned and no fraud has intervened, is neither unreasonable nor unlawful.
Order affirmed.
Marshall, CJ., Jones, Matthias, Allen, Kinkade and Robin son, JJ., concur.